Case 4:15-cv-02277-JST Document 374-6 Filed 03/13/19 Page 1 of 4




                          EXHIBIT E

             TIME AND LODESTAR OF OSC
       INDIVIDUAL TIMEKEEPERS BY CATEGORY
Chao             Partner                                    Case 4:15-cv-02277-JST Document 374-6 Filed 03/13/19 Page 2 of 4




                                    Preparation of
                                    complaint and
                                      amended
                                   complaints, Pro
                                    Hac motions,
                                  communications
                                     with clients,
                                     review and            Written                                                                                                                                                               Current
                    Pre-filing    research answers Discovery/Disclosures/M Document  Legal                 Class Member                                 Summary                    Motion for Settlement/     Fee          Total Hourly Lodestar at
                  Investigation     to complaints  eet and Confer/Hearings  Review  Research   Depositions   Outreach   Class Certification   Experts   Judgment   Decertification Judgment Mediation       Petition Other Time Rate Current Rate
     April-18         0.00               0.00               0.00             0.00     0.00        0.00          0.00           0.00            0.00       0.00         0.00          0.00        0.00        0.00    0.00 0.00 $650.00     $0.00
     May-18           0.00               0.00               0.00             0.00     0.00        0.00          0.00           0.00            0.00       0.00         0.00          0.00        0.00        0.00    0.00 0.00 $650.00     $0.00
     June-18          0.00               0.00               0.00             0.00     0.00        0.00          0.00           0.00            0.00       0.00         0.00          0.00        0.00        0.00    0.00 0.00 $650.00     $0.00
     July-18          0.00               0.00               0.00             0.00     1.20        0.00          0.00           0.00            0.00       0.00         0.00          0.00        0.00        0.00    0.00 1.20 $650.00    $780.00
    August-18         0.00               0.00               0.00             0.00     0.00        0.00          0.00           0.00            0.00       0.00         0.00          0.00        0.00        0.00    0.00 0.00 $650.00     $0.00
  September-18        0.00               0.00               0.00             0.00     0.00        0.00          0.00           0.00            0.00       0.00         0.00          0.00        0.00        0.00    0.00 0.00 $650.00     $0.00
   October-18         0.00               0.00               0.00             0.00     0.00        0.00          0.00           0.00            0.00       0.00         0.00          3.70        0.00        0.00    0.00 3.70 $650.00 $2,405.00
  November-18         0.00               0.00               0.10             0.00     0.00        0.00          0.00           0.00            0.00       0.00         0.00          1.40        0.00        0.00    0.00 1.50 $650.00    $975.00
  December-18         0.00               0.00               0.00             0.00     0.00        0.00          0.00           0.00            0.00       0.00         0.00          0.00        0.00        0.00    0.00 0.00 $650.00     $0.00
   January-19         0.00               0.00               0.00             0.00     0.00        0.00          0.00           0.00            0.00       0.70         0.00          0.00        0.00        0.00    0.00 0.70 $650.00    $455.00
   February-19        0.00               0.00               0.00             0.00     0.00        0.00          0.00           0.00            0.00       0.00         0.00          0.00        0.00        0.00    0.00 0.00 $650.00     $0.00
    March-19          0.00               0.00               0.00             0.00     0.00        0.00          0.00           0.00            0.00       0.00         0.00          0.00        0.00        0.00    0.00 0.00 $650.00     $0.00
      Totals          0.00               0.00               0.10             0.00     1.20        0.00          0.00           0.00            0.00       0.70         0.00          5.10        0.00        0.00    0.00 7.10           $4,615.00
Olivier        Partner                                      Case 4:15-cv-02277-JST Document 374-6 Filed 03/13/19 Page 3 of 4




                                 Preparation of
                                 complaint and
                                   amended
                                complaints, Pro
                                 Hac motions,
                               communications
                                  with clients,
                                  review and            Written                                              Class                                                                                                               Current
                 Pre-filing    research answers Discovery/Disclosures/M Document    Legal                   Member                                   Summary                  Motion for Settlement/     Fee             Total   Hourly     Lodestar at
               Investigation     to complaints  eet and Confer/Hearings  Review    Research   Depositions   Outreach Class Certification   Experts   Judgment Decertification Judgment Mediation       Petition Other    Time     Rate     Current Rate
   April-18        0.00               1.30               1.50             0.00       5.20        0.00         0.00          0.00            0.00       0.00       0.00           0.00       0.00         0.00   0.00     8.00    $750.00    $6,000.00
   May-18          0.00               0.00               0.00             0.00       2.40        0.00         2.30          0.00            0.00       0.00       0.00           0.00       0.00         0.00   0.00     4.70    $750.00    $3,525.00
   June-18         0.00               0.00               0.00             0.00       0.00        0.00         1.50          0.00            1.30       0.00       0.00           0.00       0.00         0.00   0.00     2.80    $750.00    $2,100.00
   July-18         0.00               0.00               15.30            0.00       0.00        0.00         5.10          0.00            2.90       5.70       0.00           1.90       0.00         0.00   0.50     31.40   $750.00    $23,550.00
  August-18        0.00               0.00               18.80            5.10       3.90        0.00         4.50          6.30            7.50       0.00       0.00           3.10       2.00         0.00   0.40     51.60   $750.00    $38,700.00
September-18       0.00               0.00               10.30            0.90       0.50        0.00         1.60          0.00            13.10      0.00       0.00           0.50       0.00         0.00   0.00     26.90   $750.00    $20,175.00
 October-18        0.00               0.00               13.20            0.00       9.30        0.00         0.80          0.00            45.00      0.00       0.00          78.20       0.00         0.00   0.00    146.50   $750.00   $109,875.00
November-18        0.00               0.00               9.50             0.00       0.00        0.00         0.80          0.00            0.00       0.00       0.00          30.20       0.00         0.00   0.00     40.50   $750.00    $30,375.00
December-18        0.00               0.00               0.00             0.00       0.00        0.00         1.20          0.00            0.00       0.00       0.00          13.60       0.00         0.00   0.00     14.80   $750.00    $11,100.00
 January-19        0.00               0.00               0.60             0.00       0.00        0.00         1.90          0.00            0.00       0.00       0.00           4.80       0.00         0.00   1.20     8.50    $750.00    $6,375.00
 February-19       0.00               0.00               0.00             1.20       5.20        0.00         0.80          0.00            0.00       0.00       0.00           0.00       0.00         7.60   3.90     18.70   $750.00    $14,025.00
  March-19         0.00               0.00               0.00             0.00       4.70        0.00         0.00          0.00            0.00       0.00       0.00           0.00       0.00        19.60   0.00     24.30   $750.00    $18,225.00
    Totals         0.00               1.30               69.20            7.20      31.20        0.00        20.50          6.30            69.80      5.70       0.00         132.30       2.00        27.20   6.00    378.70             $284,025.00
Schreiber      Partner                                  Case 4:15-cv-02277-JST Document 374-6 Filed 03/13/19 Page 4 of 4




                                 Preparation of
                                 complaint and
                                    amended
                                complaints, Pro
                                 Hac motions,
                               communications
                                  with clients,
                                  review and            Written                                        Class                                                         Motion                                 Current
                 Pre-filing    research answers Discovery/Disclosures/M Document  Legal               Member                               Summary                     for   Settlement/ Fee          Total Hourly Lodestar at
               Investigation     to complaints  eet and Confer/Hearings Review   Research Depositions Outreach Class Certification Experts Judgment Decertification Judgment Mediation Petition Other Time Rate Current Rate
   April-18        0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          0.00     0.00       0.00          0.00      0.00     0.00   0.00 0.00 $675.00     $0.00
   May-18          0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          0.00     0.00       0.00          0.00      0.00     0.00   0.00 0.00 $675.00     $0.00
   June-18         0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          0.00     0.00       0.00          0.00      0.00     0.00   0.00 0.00 $675.00     $0.00
   July-18         0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          0.00     0.00       0.00          0.00      0.00     0.00   0.00 0.00 $675.00     $0.00
  August-18        0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          0.00     0.00       0.00          0.00      0.00     0.00   0.00 0.00 $675.00     $0.00
September-18       0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          0.30     0.00       0.00          0.00      0.00     0.00   0.00 0.30 $675.00    $202.50
 October-18        0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          5.20     0.00       0.00          7.00      0.00     0.00   0.00 12.20 $675.00 $8,235.00
November-18        0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          0.00     0.00       0.00          2.10      0.00     0.00   0.00 2.10 $675.00 $1,417.50
December-18        0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          0.00     0.00       0.00          0.00      0.00     0.00   0.00 0.00 $675.00     $0.00
 January-19        0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          0.00     0.00       0.00          0.00      0.00     0.00   0.00 0.00 $675.00     $0.00
 February-19       0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          0.00     0.00       0.00          0.00      0.00     0.00   0.00 0.00 $675.00     $0.00
  March-19         0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          0.00     0.00       0.00          0.00      0.00     0.00   0.00 0.00 $675.00     $0.00
    Totals         0.00               0.00               0.00             0.00     0.00      0.00      0.00           0.00          5.50     0.00       0.00          9.10      0.00     0.00   0.00 14.60          $9,855.00
